Citation Nr: 1646729	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  06-31 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities on an extraschedular basis prior to August 24, 2011.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from June 1951 to December 1953 in the United States Air Force, with subsequent service in the Army National Guard of Connecticut.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006  rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In June 2009, the Board remanded the appeal for further development.  In the remand, the Board noted that the Veteran's request for a personal hearing had been withdrawn.  No new request for a hearing has been made since this remand.

In a February 2013 rating decision, the Veteran was awarded a TDIU, effective August 24, 2011.  As his claim for a TDIU was filed in 2005, the matter of entitlement to a TDIU prior to August 24, 2011 remained on appeal.  AB v Brown, 6 Vet App 35, 38 (1993).

In May 2012, the claim was referred to VA's Director, Compensation Service for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  The claim was denied.

In February 2013, the Board remanded the appeal for further development.

The electronic filing system contains additional documents that were associated with the record since the RO's last readjudication of the claim without a waiver of RO jurisdiction.  However, as the documents consist of service records and medical records dated from 2015 and 2016, they are not pertinent to the claim for a TDIU prior to August 24, 2011.  There is no risk of prejudice to the Veteran from proceeding without the waiver. 


In a September 2016 VA Form 21-526EZ, the Veteran stated that his service-connected disabilities had worsened since 2014.  He also appears to have raised claims for service connection for joint pains, a heart disorder, Vitamin D disorder, prostate disorder, knee disorder, thyroid disorder, and foot disorder.  These claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Prior to August 24, 2011, the Veteran's service-connected disabilities did not  render him unable to secure or follow substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU prior to August 24, 2011 have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  

A threshold requirement for eligibility for a TDIU under 38 C.F.R. § 4.16(a) is that if there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  

As noted above, in a February 2013 rating decision, the Veteran was awarded a TDIU, effective August 24, 2011.  Prior to August 24, 2011, the Veteran's service-connected disabilities consisted of degenerative arthritis of the lumbar spine (40 percent disabling), radiculopathy of the right leg (10 percent disabling), and radiculopathy of the left leg (10 percent disabling).  Even considering the disabilities as one as arising from a common etiology under 38 C.F.R. § 4.16(a)(2), his combined disability rating was less than 60 percent.  Thus, the combined schedular rating criteria for consideration of TDIU under 38 C.F.R. § 4.16(a) were not met prior to August 24, 2011.

However, it is VA's policy that all Veterans who are unable to secure a substantially gainful occupation by reason of service- connected disabilities "shall be rated totally disabled."  See 38 C.F.R. § 4.16(b).  Consequently, the Board must determine whether, prior to August 24, 2011, the Veteran's service-connected disabilities precluded him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage.") Moore v. Derwinski, 1 Vet. App. 356 (1991).

The Board has no power to award a TDIU under 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director, Compensation Service for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  As noted above, the matter was so referred to the Director, and in a May 2012 opinion, an extraschedular TDIU was denied.  The Director found that the totality of the evidence did not support that the Veteran was unemployable.  He reported having stopped work on two different occasions, 1991 and 1997, for different reasons.  The Veteran had non-service connected conditions impacting employability, including a bilateral knee disorder, hypertension, mitral valve disorder, and cervical disc disease.  The Director stated the record was absent of any quantitative analysis or an overall finding of unemployability.

The record shows the Veteran completed 12 years of education and approximately two years of subsequent training at a community college.  See VA Forms 21-8940.  He worked in the past as a police officer, baker, gas station attendant, and corrections counselor.  He last worked in 1991 as a corrections counselor.  See 2011 & 2012 VA examination reports.  

In May 1994, the Social Security Administration (SSA) awarded disability benefits based on a primary diagnosis of arthritis of the knee and spine, and a secondary diagnosis of hypertension.  The SSA awarded benefits from November 1991.
	
On VA spine examinations in 2001, 2002, and 2003, the examiners rendered no findings regarding employability.  The 2001 examiner noted his gait was normal and he could walk 300-400 yards without stopping or slowing down.  The 2002 examiner noted no changes since the 2001 examination.  The Veteran reported to the 2003 examiner that he could not work because he was handicapped, however, the examiner found the Veteran was able to dress himself and perform activities of daily living (ADLs).  He did not use a corset, cane, or special shoe wear.  The examiner found there was a non-organic component to his pain, accounting for about half of the pain.	

On VA spine examination in July 2004, the Veteran reported increasing pain that affected his ability to walk.  He reported that bending and repetitive exercise increased pain as well.  He was treated with physical therapy and over-the-counter medication.  He had not had epidural injections.  He did not have flare-ups or intervertebral disc syndrome.  The examiner found he had no problems performing ADLs or any recreational activity.

On VA spine examination in September 2005, the Veteran reported pain affecting the ability to walk, stand, sit, or lift for prolonged periods.  The activity that was most difficult was rising from bed.  There was no history of surgery or epidural injections.  There was no physician-prescribed bedrest in the last year, but the Veteran reported 3-8 flare-ups per month lasting 10-20 minutes.  The examiner described the range of motion testing as "theatrical" and opined that the pain level was likely stationary, as opposed to worsening as reported by the Veteran.

In a December 2005, VA treatment record, the provider noted the Veteran was walking daily, and working part-time at a gym 7 days per week, allowing him to exercise at work.

In April 2006, the Veteran's employer submitted a statement that he had worked from April 1st to May 28th.  The employer documented the Veteran's report that he could not continue work due to a back injury sustained during service.

In April 2008, the Veteran submitted a handwritten letter stating, "[he] suffers from chronic lumbosacral strain with radiculopathy in the bilateral lower extremities.  The condition precludes [him] from obtaining gainful employment and enjoying activities of daily living."  In the signature box at the bottom of the statement, the words, "unable to sign this statement" are written.  In subsequent December 2008 correspondence from the Veteran, he noted, "my doctor refused to sign my Kerouac letter."  Kerouac was the last name of his representative.

On VA spine examination in June 2009, the Veteran reported that he stopped working in 1991 due to back problems.  He reported problems with walking and sitting due to his back.  He walked with a cane.  He reported at least 10 incapacitating episodes of back pain.  He denied any surgery or injection therapy.  He took Ibuprofen for his back pain.  The examiner diagnosed bilateral lumbar radiculopathy in addition to the lumbar spine disability, but did not render findings pertaining to employability.

In June 2010, the Veteran requested an "unemployability letter" from his VA provider.  The provider referred him to another physician for that purpose.

In July 2011, the Veteran presented a statement to his VA provider regarding the severity of his disabilities and requested a signature.  His provider declined to sign the statement.
The preponderance of the evidence is against the assignment of a TDIU prior to August 24, 2011.  Prior to this date, there is simply no probative evidence to support the claim that the Veteran's service-connected disabilities rendered him unable to secure or follow substantially gainful employment.  To the extent that the SSA finding, April 2006 employer statement, and April 2008 unsigned statement support the claim, this evidence is of low probative value.  The Veteran's SSA disability benefits were predicated on non-service connected disabilities, including a knee disability and hypertension, in addition to the lumbar spine disability.  The April 2006 employer statement is merely a recitation of the Veteran's own contentions.  The April 2008 unsigned statement is again a recitation of the Veteran's own contentions, and his physician refused to sign it.

The Board has considered the Veteran's own contentions that his degenerative arthritis of the lumbar spine and bilateral radiculopathy rendered him unable to secure or follow a substantially gainful occupation prior to August 24, 2011.  The Veteran is competent to report on the nature and perceived impact of his symptoms to the extent that they are capable of lay observation.  Layno v. Brown, 6 Vet. App. 465 (1994). However, he has limited competence to opine on the occupational impact of such symptoms as this is beyond his lay competence.  Accordingly, his assertions as such carry little probative weight in substantiating his claim.   Id.
Further, weighing against the Veteran's assertions are the highly competent, and thus probative, findings of the VA examiners indicating that the Veteran's service connected disabilities had little occupational impact.  Thus, the Board is without substantially competent evidence that, prior to August 24, 2011, the Veteran's service-connected disabilities caused him to be unable to secure or follow a substantially gainful occupation.

The above evidence reflects that the weight of the evidence is against a TDIU prior to August 24, 2011 as it indicates that the Veteran's service- connected disabilities did not produce unemployability.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied. 



Notice and Assistance

VA has satisfied its duties under The Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  VA's duty to notify was satisfied by September 2005, June 2009, September 2011, June 2014, and May 2015 letters.

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  The claims file contains the Veteran's STRs, VA medical records (VAMRs), PMRs, and records from the SSA.  The duty to obtain relevant records is therefore satisfied.  

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  Here, a single opinion on the combined effects of all of the Veteran's service connected disabilities prior to August 24, 2011 was not obtained.  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities in a claim for TDIU.  Geib v. Shinseki, 733 F.3d 1350, 1354  (Fed. Cir. 2013). The ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one, it is a determination for the adjudicator.  Id.  The need for a combined-effects medical examination report or opinion in a TDIU case is to be determined on a case-by-case basis, and here, the record is sufficient for deciding the claim without remand.  Floore v. Shinseki, 26 Vet. App. 376, 381 (2013). 

Not all of the VA examiners had access to the claims file.  However, a full review is not necessary to ensure the adequacy of an examination for an increased rating when there is no suggestion that a review of the claims file would have altered the examiner's findings.  See, e.g., Snuffer v. Gober, 10 Vet. App. 400, 403-04 (1997) (noting that review of the claims file is not required when such a review would not change the objective findings made on examination).  The examiners each recorded the Veteran's medical history, performed an examination, and described the current state of the Veteran's service-connected disabilities in sufficient detail to enable the Board to make a fully informed decision on this claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); see also 38 C.F.R. § 3.327(a).  The VA examinations are thus adequate to decide the claim.

The Board is further satisfied that the RO has substantially complied with its September 2013 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).   The RO conducted the necessary review to ensure that a notice of disagreement had not been filed as to the February 2013 rating decision, and adjudicated the matter of service connection for a cervical spine disability.  To the extent the VCAA letters still contain a statement regarding what is required to establish an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), the letters nonetheless correctly identify the elements for establishing a TDIU.

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim, and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  


ORDER

Entitlement to a TDIU prior to August 24, 2011 is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


